Case 2:18-bk-09406-PS   Doc 86 Filed 11/02/18 Entered 11/02/18 07:57:36   Desc
                         Main Document    Page 1 of 7
Case 2:18-bk-09406-PS   Doc 86 Filed 11/02/18 Entered 11/02/18 07:57:36   Desc
                         Main Document    Page 2 of 7
Case 2:18-bk-09406-PS   Doc 86 Filed 11/02/18 Entered 11/02/18 07:57:36   Desc
                         Main Document    Page 3 of 7
Case 2:18-bk-09406-PS   Doc 86 Filed 11/02/18 Entered 11/02/18 07:57:36   Desc
                         Main Document    Page 4 of 7
Case 2:18-bk-09406-PS   Doc 86 Filed 11/02/18 Entered 11/02/18 07:57:36   Desc
                         Main Document    Page 5 of 7
Case 2:18-bk-09406-PS   Doc 86 Filed 11/02/18 Entered 11/02/18 07:57:36   Desc
                         Main Document    Page 6 of 7
Case 2:18-bk-09406-PS   Doc 86 Filed 11/02/18 Entered 11/02/18 07:57:36   Desc
                         Main Document    Page 7 of 7
